DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wickert et al. (5,855,257) in view of Tironi et al. (9,695,895).
Re: claim 1, Wickert shows a brake disc, in figures 1, 2 and 4, for a disc brake arrangement, as in the present invention, comprising:

a brake disc pot 20 which is configured to at least partially encompass a wheel bearing arrangement of a vehicle, wherein the brake disc pot is connected to the friction ring in the vicinity of an inner circumference thereof, and wherein the brake disc pot has an inner circumferential surface and an outer circumferential surface extending parallel to one another along the entire length of the brake disc pot, see figure 4, and
at least one damping element 16 is attached to the inner circumferential surface and/or to the outer circumferential surface of the brake disc pot, see figure 4,
wherein the friction ring is integral to the brake disc pot, and
wherein the at least one damping element substantially spans and is attached to the inner circumferential surface and/or to the outer circumferential surface of the brake disc pot, and
wherein a portion of the inner circumferential surface and/or of the outer circumferential surface of the brake disc pot to which the at least one damping element is attached is axially spaced apart from a coupling region between the brake disc pot and the friction ring, see figure 4.
Wickert lacks an arcuate connector portion.  Tironi is cited to teach a brake disc comprising an arcuate connector portion 8 in figure 8.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the brake disc of Wickert to comprise an arcuate connector portion such as taught by Tironi in order to improve thermal stress between the friction ring and the pot.

Re: claim 16, Wickert shows the at least one damping element 16 is attached to the outer circumferential surface and is positioned radially outside the entire brake disc pot.
Re: claim 19, Wickert shows the entirety of the inner and outer circumferential surfaces extend parallel to an axis of rotation of the brake disc.
Claims 2, 5, 7, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wickert et al. (5,855,257) in view of Tironi et al. (9,695,895) and further in view of Monsere et al. (9,500,242).
Re: claim 2, Wickert shows the at least one damping element 16 is attached to the inner circumferential surface and/or to the outer circumferential surface of the brake disc pot 20.  Wickert does not show a bonding layer.  Monsere is cited to teach a damping element 12 attached to the inner circumferential surface of a brake drum by a bonding layer in figure 2 and column 4, lines 63 to end.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed a bonding layer such as taught by Monsere to attach the damping element to the inner circumferential surface of the brake disc pot of Wickert in order to provide a secure connection for a damping element without providing a groove.
Re: claim 5, Monsere shows the damping element is formed from a sheet of metal, see column 3, lines 21-34.
Re: claim 7, Wickert shows wherein the friction ring is formed in one piece with the brake disc pot, see figure 2.

Re: claim 18, Monsere shows each damping element has a rectangular cross-section with a length extending parallel to an axis of rotation of the brake disc.
Re: claim 20, Wickert shows s brake disc for a disc brake arrangement, as in the present invention, comprising:
a friction ring 12, 14 having inner and outer annular friction surfaces that are opposed to one another;
a brake disc pot 20 having inner and outer circumferential surfaces and configured to at least partially encompass a wheel bearing arrangement of a vehicle, wherein the brake disc pot is integrally formed with the friction ring and extends from the inner annular friction surface; and
a damping element 16 attached to at least one of the inner circumferential surface and the outer circumference surface.
Wickert shows the damping element having a rectangular cross-section in figure 9a.  Monsere is cited to teach a damping element 12 having a rectangular cross-section with a length extending parallel to an axis of rotation of the brake disc so as to substantially span at least one of the inner circumferential surface and the outer circumference surface.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the shape of Wickert’s damping element to comprise the shape such as taught by Monsere in order to evenly distributing the material of the damping element and to improve damping capability.

Response to Arguments
Applicant's arguments filed on 1/19/2021 have been fully considered but they are not persuasive.
Applicant argued that Wickert’s inner and outer surfaces comprise a groove 18.  As such, the inner and outer surfaces do not extend parallel to one another along the entire length of the hub.  It is noted that figure 4 of Wickert shows inner and outer surfaces extend parallel to one another along the entire length of the hub, even the surfaces of the grooves are parallel to one another.
Applicant argued that Wickert and Tironi do not show the damping element spanning the inner or outer surface thereof.  Monsere is cited to teach this shape.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657